Citation Nr: 0636530	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  03-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for low back strain with 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active military duty from January 1975 
to November 1976.  He also had subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Detroit, Michigan.  Specifically, in that decision, the RO 
denied the issue of entitlement to a disability evaluation 
greater than 10 percent for the service-connected low back 
strain.  Also in that rating action, the RO determined that 
the degenerative disc disease (DDD) of the veteran's lumbar 
spine was not related to, or associated with, his service-
connected low back strain. 

In a November 2002 statement of the case, the RO addressed 
the issue of an increase rating for a low back strain 
separate from a claim for service connection for DDD of the 
lumbar spine.  

The veteran testified at a personal hearing conducted before 
the undersigned at the RO in August 2004.  A transcript of 
that hearing is associated with the claims folder. 

In January 2005, the Board granted service connection for DDD 
of the lumbar spine, and remanded the issue of an increased 
rating for a low back strain to the RO. 

By rating action in April 2005, the RO granted service 
connection for DDD and combined it with the low back strain.  
In so doing, the disorder was recharacterized as lower back 
strain with DDD.  A 20 percent rating was assigned from 
October 16, 2001, the date of the veteran's increased rating 
claim.

Since that rating is less than the maximum provided under the 
applicable criteria, it did not represent a complete grant of 
the benefit sought, and the appeal continued. AB v. Brown, 6 
Vet. App. 35 (1993).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

In September 2006, subsequent to this appeal being forwarded 
to the Board, but prior to adjudication of this appeal, the 
Board received additional evidence from the veteran.  This 
included, among other evidence, medical letters and histories 
from Robert E.M. Ho, M.D., and Matthew McGee, M.D., 
indicating further injuries occurred to the lower back in 
February 2006.  In addition the veteran was scheduled to 
undergo additional surgery for the lower back.  

There is no evidence of record documenting the veteran's 
waiver of RO consideration of this evidence.  See 38 C.F.R. § 
20.1304(c) (2005).  In Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) emphasized the Board's status as 
"primarily an appellate tribunal," and held that the Board is 
prohibited from considering additional evidence without 
having to remand the case to the agency of original 
jurisdiction for initial consideration, unless having an 
appropriate waiver from the veteran.  In light of the Federal 
Circuit decision discussed above, the most appropriate action 
would be to remand this claim to the RO for initial 
consideration of the additional evidence received in 
September 2006. A remand is required for consideration of 
this evidence by the RO and, if the claim remains denied the 
issuance of an SSOC.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the claim on appeal, as outlined 
by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be contacted and 
requested to provide information as to 
any additional treatment for his lower 
back disorder from Drs. Ho, and McGee, 
since March 2006.  After obtaining any 
necessary releases, the RO should contact 
the medical providers and request copies 
of all treatment records and surgical 
reports pertaining to the veteran's low 
back disorder from March 2006 to the 
present.  All records obtained should be 
associated with the claims folder.

3.  Thereafter, after completing any 
necessary development, the RO should 
readjudicate the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a SSOC which includes 
a summary of any additional evidence 
submitted (to include initial 
consideration of the additional evidence 
submitted by the veteran since February 
2006), applicable laws and regulations, 
and the reasons for the decision.  They 
should then be afforded an applicable 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



